Citation Nr: 1534276	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-33 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a disability manifested by headaches to include pain over the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is of record.

The Board remanded this matter in August 2012 for further evidentiary development.  The denial of the claims were continued as reflected in the January 2013 supplemental statement of the case and these matters were returned to the Board for further appellate consideration.

The RO granted the Veteran's service connection claim for a left elbow disorder in an April 2013 rating decision.  As this is a full grant of the benefit sought on appeal, the issue of entitlement to service connection for a left elbow disorder is no longer before the Board.

The Board observes that the Veteran has consistently reported the symptoms of left eye pain and headaches with respect to the issue of service connection for a left eye disorder.  For purposes of clarity, the Board has recharacterized the issue as entitlement to service connection for a disability manifested by headaches to include pain over the left eye.  

The issue of entitlement to service connection for a disability manifested by headaches and eye pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that a left ankle disorder is not related to active military service. 


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

A letter dated in August 2006 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim.  He was notified of how VA determines the disability rating and effective date if his claim is granted.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran. 

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, Social Security disability medical records, VA treatment records, VA examination reports dated in August 2009 and September 2012, lay statements from the Veteran and a transcript of the April 2012 Board hearing.

The August 2009 VA examination report shows that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner documented the results of the evaluation.  The examiner provided a medical opinion with an adequate explanation.  However, the Board in the August 2012 remand determined that the oral history from the Veteran documented in the August 2009 VA examination conflicts with the lay statements and medical evidence of record with respect to the history and current symptoms of his left ankle.  Thus, the Board concluded that another VA examination and opinion was necessary prior to adjudicating the claim.   

The September 2012 VA examination report reveals that the examiner reviewed the Veteran's claim file, obtained an oral history from the Veteran, and conducted a physical evaluation of his left ankle.  The examiner documented the results of the evaluation and provided a medical opinion with an adequate explanation.  The oral history documented in the VA examination appears to be consistent with prior statements from the Veteran and the medical evidence of record.  Based on the foregoing, the September 2012 VA examination is adequate for adjudication purposes.

This issue was remanded in August 2012 to obtain any outstanding treatment records and to provide the Veteran with a VA examination and opinion.  The claims file contains VA treatment records from December 2002 to November 2012 that were associated with the claims file in August 2012 and November 2012.  The claims file contains a VA examination and opinion dated in September 2012 that addresses the questions raised by the Board and it was supported by an adequate explanation.  Accordingly, the Board finds that there has been substantial compliance with the August 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

The Veteran contends that he has a current left ankle disorder that is related to active military service.  Specifically, he asserts that he sprained his left ankle and injured his left ankle in a motor vehicle accident in service.

In assessing whether the Veteran is entitled to service connection, the evidence of record must show that the Veteran currently has the claimed disability.  A September 2012 VA examination report reveals that the Veteran has a current diagnosis of joint instability involving the left foot and ankle and osteoarthritis of the left ankle.  Thus, the medical evidence of record shows that the Veteran has current diagnoses of a left ankle disability.

A review of the Veteran's service treatment records show that he sought treatment for left ankle pain in service.  A February 1969 service treatment record reveals that the Veteran reported that he twisted his left ankle.  X-rays were normal except for soft tissue swelling.  A July 1969 service treatment record documents that the Veteran was in a motor vehicle accident.  His left ankle was trapped under the front seat.  He reported pain on ambulation.  X-rays were negative.  An October 1969 service treatment record shows that the Veteran complained of a bump on the left ankle and his boot irritated the area.  X-rays revealed no fracture.  The service treatment records do not show any other complaints or treatment for an ankle disorder during service.  A Report of Medical History dated in February 1970 reveals that the Veteran did not report any ankle problems.  The February 1970 separation examination reveals that his feet and lower extremities were evaluated as clinically normal.  

The Board observes that the Veteran testified that he continued to have pain in his feet from discharge to the present; however, he did not indicate that he experienced left ankle pain or other symptomatology of a left ankle disorder from the left ankle injuries in service and/or from discharge to the present.  See Hearing Transcript at 7.  Furthermore, the Veteran reported to the VA examiner in September 2012 that after the motor vehicle accident in service the pain resolved in the feet and ankles.  However, he now experienced pain in the ankles, the left ankle worse than the right.  He also noted that his ankle would occasionally "give out" on him following the accident.  The medical evidence shows that the Veteran did not indicate that he had any left ankle problems to include pain or "giving out" in the Report of Medical History form dated in February 1970 and the February 1970 separation examination shows that his feet and lower extremities were normal.  The first medical evidence of complaints of left ankle pain was in September 2008.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran did not experience recurrent or continuous symptoms of pain or "giving out" of the left ankle since discharge from service.  

The first post-service medical evidence of record that shows complaints of or treatment for a left ankle problem was in September 2008, approximately 38 years after discharge from active military service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the claims file contains a medical opinion asserting that the Veteran's current left ankle disabilities are not etiologically related to active military service.  In this regard, the September 2012 VA examiner determined that the Veteran's current left ankle disorders are less likely than not incurred in or caused by the claimed in-service injury or event.  The examiner explained that the service treatment record documents a history of left ankle sprain in service.  X-rays did not show fracture, but it did show significant soft tissue swelling (which is consistent with a sprain).  The Veteran's area of tenderness per the examination in service was primarily in the arch of the foot and metatarsals.  The service medical records did not reveal any unusual history for a self-limited ankle sprain.  She also found it persuasive that the Veteran completed his military tour without further ankle complaints to include no complaints and a normal evaluation on his physical discharge examination.  The examiner also noted that there is no evidence of left ankle symptoms or evaluation in the year following discharge from the military in 1970.  As the examiner's opinion is based on a clear rationale after she reviewed the claims file, obtained a history from the Veteran, and conducted a physical evaluation, the Board finds this opinion to be highly probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board notes that the Veteran contends that his left ankle disorder is related to military service.  The Veteran is competent as a lay person to report the onset of symptoms and the circumstances surrounding such.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, the diagnosis of instability and osteoarthritis of the left ankle and the etiology thereof fall outside the realm of common knowledge of a lay person and require medical expertise.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011), see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran is not a qualified health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between military service and the Veteran's current left ankle disabilities.  Furthermore, the Board finds that the VA medical opinion is more probative as to the issue of whether the Veteran's post-service diagnoses of left ankle instability and osteoarthritis are related to the injuries documented in service.  

Based on the evidence discussed above, the Board finds that the preponderance of the evidence is against the claims and the benefit of the doubt rule is not for application.  See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see also 38 U.S.C.A. § 5107.  Accordingly, entitlement to service connection for a left ankle disorder is not warranted.




ORDER

Entitlement to service connection for a left ankle disorder is denied.


REMAND

With respect to the Veteran's service connection claim for a disability manifested by headaches and pain behind the left eye, the Board remanded the claim in August 2012 to determine if any left eye disorder is related to the documented complaints of left eye pain in service or is otherwise related to service.  The Veteran was provided with a VA examination by an optometrist in September 2012.  It appears that the examiner determined that the Veteran did not have a current diagnosis of a left eye disorder.  He noted that the Veteran has a sagging eye lid due to the aging process.  The Veteran has consistently asserted that he experiences headaches to include pain over the left eye area throughout the appeal period with respect to the claim that was previously characterized as a left eye disorder and these symptoms have not been addressed by a VA examiner.  The Board finds that it is necessary to provide the Veteran with a VA examination to determine if the Veteran has a current diagnosis of a disorder that is manifested by headaches to include pain over the left eye, and if so, whether such disorder is related to the headaches and left eye pain documented in service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical specialist with respect to the Veteran's service connection claim for a disability manifested by headaches to include pain over the left eye.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on whether it is at least as likely as not (i.e., a fifty percent or greater probability) the Veteran has a current diagnosis of a disorder manifested by headaches to include pain over the left eye that is related to active military service to include the documented in-service complaints of left eye pain and in the associated temporal and frontal areas in January 1970 or any other incident in service.

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner should discuss the Veteran's lay statements of continuous or recurrent headaches to include pain over the left eye since service.  See Hearing Transcript at 11.

2. Upon completion of the foregoing, readjudicate the Veteran's claim, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


